ON APPLICATION FOR REHEARING.
GIDEON, J.
Appellant has filed a petition for rehearing. The same is accompanied by an able argument of counsel in which it is urgently pressed upon this court that the construction of the will of the deceased in the opinion does violence to the manifest intent of the testator; that from an analysis of the various provisions of the will it is evident that the tes*33tator intended by tbe second and third provisions to burden the property in question with a trust lor the support of the members of his family mentioned in subdivision 4 of paragraph 4 of the will. It would avail nothing to review or state in detail the reasons upon which our former conclusions were based. A re-examination of the entire will confirms our former conclusion that there is nothing in the will to justify the contention of appellant that the premises given to the church in subdivision 1 of the 4th paragraph were intended to be burdened with any trust whatever except that mentioned in the subdivision itself. I entertain no doubt that the testator intended to provide for the support of his family but it is also without doubt that at the date of making the will he was confident that he had ample property to provide for the other beneficiaries mentioned and at the same time give to the church of his choice for the purposes mentioned, the land described in that subdivision; that it was never in the mind or contemplation of the testator that any property specially mentioned or attempted to be given away by the terms of the will should be burdened with any trust in favor of other beneficiaries. That he was in error respecting the value of his property cannot be of assistance in attempting to arrive at his intent. The petition for a rehearing is denied.
CORFMAN, C. J., and FRICK and THURMAN, JJ., concur.
McCARTY, J., died pending consideration of petition for rehearing.